Citation Nr: 1028120	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a mental disorder to 
include depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2010 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The issues of entitlement to service connection for a mental 
disorder to include depression, bilateral hearing loss and 
tinnitus are herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

The greater weight of the competent and probative evidence is 
against a finding that the Veteran has a current diagnosis of 
PTSD.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service, nor may any psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In March 2007, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  A 
questionnaire regarding the Veteran's claimed stressors was 
enclosed.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.  In addition, the letter 
described how VA determines disability ratings and effective 
dates.  

The Board finds that the contents of the March 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the July 2007 rating decision, April 2008 SOC, and 
January 2010 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), service personnel records, and 
treatment records from the Portland VA Medical Center (VAMC).  
The Board acknowledges the argument of the Veteran's 
representative in the February 2010 VA Form 646 that a VA 
examination is necessary with regard to the Veteran's PTSD claim.  
However, the Board finds that an examination is not necessary to 
fulfill VA's duty to assist in this case.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no definitive PTSD diagnosis, and no 
documentation of PTSD symptoms for nearly 35 years following 
separation from active service.  Moreover, the Veteran's claimed 
stressors have not been verified, there are no competent medical 
opinions relating the Veteran's PTSD to his military service, and 
no other medical evidence of record suggests a causal 
relationship between the current PTSD and active service.  
Accordingly, an examination is not required here, even under the 
low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).


The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as psychoses (defined in 38 C.F.R. § 3.384), 
become manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 
2010). 

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis
 
The Veteran contends that he has a current diagnosis of PTSD that 
is related to active service.  Specifically, he described three 
primary stressors in an April 2007 statement.  First, in the 
summer of 1971 at Lackland Air Force Base, a fellow airman next 
to him severed his finger during M-16 training on the rifle 
range.  The finger was caught in the chamber, then landed next to 
the Veteran.  Next, from the fall of 1971 to winter 1972, part of 
his duties while stationed at Travis Air Force Base was to remove 
bodies of military personnel from aircraft and transfer them to a 
processing station for proper screening and credentials.  
Finally, in the summer of 1971, he responded to a code red alert 
at a base hospital for a distraught GI who had severed his 
genitals with a knife.  The Veteran said he had to retrieve the 
knife and genitalia and take them to the proper authorities.  

The Veteran's DD Form 214 lists his Air Force military 
occupational specialty (MOS) as a security police helper, and 
shows that he received the National Defense Service Medal and Air 
Force Medal.  These medals do not indicate that he was directly 
engaged in combat, nor does he contend that he was engaged in 
combat.  In fact, his service separation document, DD Form 214, 
specifically shows no foreign or sea service during his Air Force 
enlistment, and indicates "Indochina - No, Vietnam - No, Korea - 
No."  He was given an honorable discharge, with the reason and 
authority indicated as Air Force Manual 39-12, Chapter 2, Section 
A, paragraph 2-4b, denoting separation for unsuitability - 
character and behavior disorders.

In July 2007, VA made a Formal Finding of a lack of information 
required to corroborate the Veteran's claimed stressors, 
determining that the information provided by the Veteran was 
insufficient to send to the U. S. Army and Joint Services Records 
Research Center (JSRRC) and/or insufficient to allow for 
meaningful research of Marine Corps or National Archives and 
Records Administration (NARA) records.  Additionally, all efforts 
to obtain the needed information had been exhausted, and any 
further attempts would be futile.  The memorandum included a list 
of efforts made by the RO to obtain the required information, 
including two letters sent to the Veteran in March and June 2007, 
copies of which are contained in the claims file.  

Thus, the Board finds that the Veteran's service records do not 
establish that he ever engaged in combat.  The Board recognizes 
that the events described by the Veteran must have been 
stressful.  In addition, as noted above, the recent amendment of 
the VA regulation at 38 C.F.R. 3.304(f) permits a more liberal 
view of a claimant's alleged in-service stressor events.  
However, the first issue that must be addressed is whether the 
Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  

On the February 1971 enlistment examination Report of Medical 
History, the Veteran indicated that he had frequent or terrifying 
nightmares, depression or excessive worry, and nervous trouble.  
He also reported that he had been treated for a nervous stomach 
and gastrointestinal tract, and that he had consulted a 
psychiatrist regarding his mother's health.  At his March 1972 
medical examination, the purpose of which was shown as separation 
under Air Force Manual 39-12, he also noted depression or 
excessive worry and nervous trouble on the medical history form.  
The examiner indicated that the Veteran's mother was under the 
care of a psychiatrist for emotional problems, and that the 
Veteran's depression, excessive worry, and nervous problems were 
referable to that.  There are no manifestations or symptoms of 
PTSD in the STRs.

Nearly 35 years following separation the Veteran reported 
depression, loss of mental concentration and focus, and insomnia, 
with no suicidal thoughts, at the VAMC.  In this regard, the 
Board notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran's primary care physician assessed depression and 
insomnia, and prescribed medication.  A PTSD screen conducted 
that same month at the VAMC was negative.  

In March 2007, the Veteran called the VAMC to report that he was 
feeling very stressed and anxious, was not sleeping, and was very 
short-tempered.  He said his medications were not helping.  He 
had no suicidal or homicidal ideations, but requested a referral 
to see a mental health provider as soon as possible.  An 
appointment was made for later that month, but it is unclear 
whether the Veteran appeared for the appointment.

In April 2007, the Veteran requested a referral from his primary 
care physician for PTSD.  His doctor attempted to reach him by 
phone, but the number provided was continually busy.  The doctor 
reviewed the Veteran's chart and sent a prescription for a new 
medication.  

In May 2007, the Veteran underwent a mental health evaluation 
with Dr. P.M., a psychiatrist, as part of his application for 
Social Security Disability benefits.  The Veteran told the doctor 
that he suffered from PTSD as a result of his military service, 
and that he received an early discharge due to hardship because 
of problems with his mother and symptoms of anxiety.  He 
described his claimed stressors to the doctor, and said that, as 
a result, he has nightmares about the events every other night.  
The symptoms had been worsening for years.  He also claimed to 
experience intrusive memories once or twice every day, had 
dissociative flashbacks once weekly, with the memories sometimes 
triggering spells of shaking and sweating.  He had a shortened 
sense of future, and was hypervigilant and easily startled.  The 
Veteran also described symptoms of depression.  He stated that he 
had tried to get a referral to a mental health professional from 
the VAMC, but his primary care physician had ignored his request 
and instead prescribed medication.  The psychiatrist assessed 
alcohol dependence in reported partial remission, moderate 
depressive disorder, and possible to probable PTSD on Axis I of 
the DSM-IV diagnosis chart.  

In July 2007, the Veteran called the mental health clinic at the 
VAMC to inquire about services.  He said he had not been taking 
his antidepressant medication for about one month, due to 
excessive gas.  He reported being angry, irritable, and sleeping 
poorly.  At times, he felt like harming others but had not 
specific plan to do so.  He expressed interest in counseling for 
problems related to war time service in Vietnam (although the 
Veteran does not contend, nor do his records show, that he served 
in Vietnam).  A referral was given to the Veteran's Center in 
Portland.  

An August 2007 VAMC note shows a positive PTSD screening.  The 
Veteran reported symptoms of anxiety, frustration, and anger, and 
stated that he yelled at himself, woke frequently at night, but 
had no suicidal ideations.  The diagnoses, made by a staff 
physician, were depression, insomnia, and anxiety.  

In September 2008, the Veteran had a negative depression 
screening at the VAMC.  The listed diagnoses continued to include 
depression, but not PTSD.  

Based on the foregoing, the Board finds that the weight of the 
competent evidence is against a finding that the Veteran has a 
diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a).  Also, 
in the absence of any contention or finding with regard to a 
psychotic disorder, either in service or within one year after 
separation from service, the Board has first ruled out 
presumptive service connection, as there is no evidence of any 
psychosis, as defined in 38 C.F.R. § 3.384. 

In finding that there is no PTSD diagnosis, the Board 
acknowledges that the record demonstrates some symptoms of PTSD.  
However, merely some symptoms of PTSD are not enough to establish 
a diagnosis of PTSD for the purpose of establishing service 
connection.  See 38 C.F.R. §§ 3.304(f) and 4.125(a).  
Accordingly, based upon the competent medical evidence of record, 
the greater weight of the probative evidence is against a finding 
that the Veteran has PTSD.  As a result, the claim must fail.  
Indeed, in the absence of proof of a present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board recognizes the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time during 
the claim process can justify a grant of service connection, even 
where the most recent diagnosis may be negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the overall 
record fails to support a current diagnosis of the claimed 
disability, that holding is inapplicable.  

In addition to the competent medical evidence regarding the 
existence of a diagnosis, the Board has considered the Veteran's 
statements regarding his symptoms, and finds that neither the 
medical evidence nor his statements establish continuity.  The 
Board acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his nightmares, depression, and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, although the Veteran's nightmares, 
sleeplessness, and other symptoms are found to be capable of lay 
observation, the diagnosis of PTSD is not within the province of 
a layperson, and thus his statements to the effect that he has a 
diagnosis of PTSD do not constitute competent evidence.  In 
addition, his STRs show no evidence of symptoms of PTSD during 
his active military service.  Following service, there was no 
documentation of any complaints or treatment for PTSD until 2006, 
nearly 35 years after he left service.  While he is clearly 
sincere in his beliefs, in light of these factors, the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service, while competent, 
are not deemed to be credible.  Therefore, the absence of 
documented complaints or treatment for 35 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, no formal 
diagnosis of PTSD has been made.  Therefore, continuity of PTSD 
has not here been established, either through the competent 
medical evidence or through the Veteran's statements.

In view of the foregoing, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

Notwithstanding the above denial of service connection for PTSD, 
the Board finds that adjudication by the RO of a claim for a 
mental disorder, to include depression, is necessary in this 
case.  The Board notes that the evidentiary record is replete 
with diagnoses of depression.  Notably, feelings of depression 
and anxiety were reported by the Veteran at his February 1971 
enlistment examination.  Also, depression was diagnosed at the 
VAMC and at the May 2007 psychiatric evaluation.  

The Board recognizes that the RO's adjudications were completed 
before the issuance of a recent precedent decision by the Court 
of Appeals for Veterans Claims, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In that case, the Court held that the scope of a 
service connection claim for a mental disability is not 
restricted to the specific diagnosis alleged by the claimant, but 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and other information of record.  Here, the 
Veteran has been diagnosed with several other mental health 
disorders, including depression and anxiety, which have not been 
included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there 
are indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent.  
We defer to the RO as to whether, on remand, a medical 
examination is required in order to reconcile the various 
diagnoses of record.

Next, the Board is of the opinion that VA's duty to assist 
includes affording the Veteran a VA examination with regard to 
his hearing loss and tinnitus claims, under the facts and 
circumstances of this case.  

VA will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2).  

The Veteran's February 1971 enlistment and March 1972 separation 
examination reports include results from audiograms that indicate 
some hearing loss, although hearing loss is not noted on the 
examination findings.  

Following separation from service, the first documentation of 
hearing loss is a March 2010 report from the Audiology Clinic.  
Although the puretone thresholds were recorded in graph form and 
were not interpreted, and thus, the data is not in a format 
compatible with VA rating guidelines, the audiologist assessed 
mild to severe sensorineural hearing loss in both ears.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  However, it is not 
possible to determine whether the Veteran's hearing loss meets 
the criteria for a disability under VA regulations.  See 38 
C.F.R. § 3.385.  Thus, a VA examination is necessary to assess 
the Veteran's hearing acuity, and to discuss whether his current 
hearing loss and tinnitus is related to the noise exposure 
experienced by the Veteran during active service.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim as to a 
mental disorder other than PTSD, to include 
depression, in light of the holding in 
Clemons v. Shinseki, supra.  The adjudication 
should include consideration of service 
connection on an aggravation basis, in light 
of the notation of depression and anxiety on 
the February 1971 enlistment examination 
report.

2.  Afford the Veteran an examination with 
regard to the causation or etiology of his 
hearing loss and tinnitus disabilities.  Any and 
all indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished, and a complete rationale for any 
opinion expressed should be provided.  The 
claims file, as well as a copy of this 
remand, must be made available to the 
examiner for review of the medical history 
in conjunction with the examination, and 
the examination report should reflect that 
such review was accomplished.   

a.  Specifically, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently diagnosed hearing loss or 
tinnitus disability was incurred during 
active service, or whether such incurrence 
is unlikely (i.e., less than a 50-50 
probability).  The examiner must provide 
an explanation for the opinion 
reached, to include the significance 
of the audiogram results noted on the 
February 1971 enlistment and March 
1972 separation examination reports.

b.  If the Veteran's hearing loss and 
tinnitus disabilities were not caused by 
active service, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently diagnosed hearing loss or 
tinnitus disability existed before service 
and was aggravated by active service, or 
whether such aggravation is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should describe the pre-
existing baseline manifestations of any 
hearing loss disability which existed 
before the aggravation occurred, and 
identify the increased manifestations of 
the hearing loss disability which, in the 
expert's opinion, was proximately due to 
the Veteran's active service.  As above, 
the examiner should discuss the 
significance of the February 1971 
enlistment and March 1972 separation 
examination reports.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  The term "aggravated" refers 
to a permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.

e.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


